In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated March 7, 2001, as granted the plaintiffs’ motion for further discovery to the extent of directing a further examination before trial of the defendant and imposing a monetary sanction of $250.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the Supreme Court providently exercised its discretion in directing a further deposition of the defendant as to the efforts he undertook to locate certain records (see, CPLR 3101 [a]). Moreover, under the circumstances of this case, the imposition of a monetary sanction was appropriate (cf., Smith v New York Tel. Co., 235 AD2d 529, 530). O’Brien, J. P., McGinity, H. Miller and Adams, JJ., concur.